Case 1:19-cr-10040-JTF Document 204 Filed 02/16/21 Page 1 of 3                       PageID 2813




                       UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF TENNESSEE, WESTERN DIVISION

                                Case No. 1:19-cr-10040-Fowlkes

UNITED STATES OF AMERICA,

vs.

JEFFREY YOUNG,
ALEXANDER ALPEROVICH,
ANDREW RUDIN,
               Defendants.
                                        /


    UNITED STATES’ MOTION TO SEAL THE GOVERNMENT’S REPLY TO
  DEFENDANT YOUNG’S RESPONSE IN OPPOSITION TO THE FILTER TEAM’S
 MOTION FOR AUTHORIZATION TO PRODUCE DISCOVERY AND RESPOSE TO
 DEFENDANTS ALPEROVICH AND RUDIN’S MOTION FOR AUTHORIZATION TO
                       PRODUCE DISCOVERY

       The United States, by and through the assigned Filter Team, respectfully requests that the

court enter an order sealing the government’s reply to Defendant Young’s response in opposition

to the Filter Team’s motion for authorization to produce discovery and response to Defendant

Alperovich and Rudin’s motion for authorization to produce discovery until further order of the

Court. The associated motion discusses potentially privileged communications. Accordingly, the

motion to seal is necessary to protect the confidentiality of the potentially privileged information.

       The assigned Prosecution Team shall not be delivered a copy of these pleadings pursuant

to the Court’s order regulating the production of discovery material to the defendant and third-

parties issued on October 15, 2020. (Doc. 182, §2).
Case 1:19-cr-10040-JTF Document 204 Filed 02/16/21 Page 2 of 3          PageID 2814




Dated: February 16, 2021          Respectfully submitted,


                                  DANIEL KAHN, ACTING CHIEF
                                  CRIMINAL DIVISION, FRAUD SECTION
                                  U.S. DEPARTMENT OF JUSTICE


                            By:   /s/_Bennett P. Starnes_____


                                  BENNETT P. STARNES
                                  KATHRYN C. FURTADO
                                  TRIAL ATTORNEYS
                                  United States Department of Justice
                                  Criminal Division, Fraud Section
                                  Privilege Review Team
                                  1400 New York Avenue NW
                                  Washington, DC 20530
                                  Tel: (202) 616-2684
                                  Bennett.Starnes@usdoj.gov
                                  Kathryn.Furtado@usdoj.gov
Case 1:19-cr-10040-JTF Document 204 Filed 02/16/21 Page 3 of 3                 PageID 2815




                              CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on February 16, 2021, I filed the foregoing document with the
Clerk of the Court.

                                           By:      _/s/ Bennett P. Starnes___________
                                                    Bennett P. Starnes


Copies delivered by FedEx and Electronic Mail to:

Nishay Sanan
53 W. Jackson, Suite 1424
Chicago, IL 60604
(312) 692-0360
nsanan@aol.com
Counsel for Defendant Andrew Rudin

William D. Massey
3074 East Street
Memphis, TN 38128
w.massey3074@gmail.com
Counsel for Defendant Alexander Alperovich

Stephen Ross Johnson
606 West Main Street, Suite 300
(865) 637-0661
johnson@rddjlaw.com
Counsel for Defendant Alexander Alperovich
Claiborne H. Ferguson
294 Washington Avenue
Memphis, TN 38103
(901) 529-6400
claiborne@midsouthcriminaldefense.com
Counsel for Defendant Jeffrey Young, Jr.
